DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on January 8, 2021. 
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. JP2020-187406, filed on November 10, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakisaka (US-20180281190) in view of Fujimoto (WO-2017134735).
Regarding Claim 1 (and similarly Claims 19 and 20), Kakisaka discloses:
A program generation system comprising circuitry (FIG. 2, block diagram representing a physical configuration of the operation command generation device 1) configured to: set multiple kinds of candidate postures of a robot in a connection area between a work path that is a trajectory of the robot in a task and an air-cut path that is a trajectory of the robot connecting tasks; (“A connecting job is an operation for handling a difference in the position (i.e., posture) of the robot 3 between unit jobs. More specifically, a connecting job is a collection of at least one movement command for moving (i.e., changing the posture of) the robot 3 from the end position of a previous unit job to the start position of a subsequent unit job.” [0055])
A program generation method executed by a program generation system (FIG. 5-6, flowchart illustrating an example of a robot operation command to be generated by the operation command generating device) comprising at least one processor, (FIG. 2, CPU 1a) the method comprising:
A non-transitory computer-readable storage medium storing a generation program for causing a computer to execute: (FIG. 2, RAM 1b, static storage device 1c and “Further, some function blocks may be implemented by a specific storage area being allocated to an information storage device, for example, the RAM 1b of the operation command generation device 1 or the static storage device 1c.” [0050])
Kakisaka discloses setting connecting jobs (i.e. air-cut paths) to bridge the difference in between the end of one unit job (i.e. work path) with the start of a subsequent unit job. The area between the first unit job and the subsequent unit job (i.e. the area where the connecting job is executed) is interpreted as the connection area.
Kakisaka does not explicitly disclose evaluating the work path and the air-cut path while changing a posture of the robot in the connection area among the multiple kinds of candidate postures in order to determine one of the multiple kinds of candidate postures as the posture of the robot in the connection area. However, Fujimoto explicitly discloses:
evaluate an operation program including the work path and the air-cut path while changing a posture of the robot in the connection area among the multiple kinds of candidate postures; determine one of the multiple kinds of candidate postures as the posture of the robot in the connection area based on an evaluation result in evaluating the operation program; and (“The trajectory cost calculation unit 103 receives the motion features extracted by the trajectory feature extraction unit 102 from the candidate trajectories generated by the trajectory generation unit 101. The trajectory cost calculation unit 103 calculates the appropriateness of the candidate trajectory as a quantitative numerical value by applying the trajectory selection criterion recorded in the trajectory selection criterion recording unit 104 to the input motion feature, and calculates this value.” [Page 3])
generate the operation program. (“The trajectory calculation unit 105 determines the trajectory of the robot 200 so as to reduce the cost, and outputs a motor signal that moves the robot 200 according to the trajectory.” [Page 3])
Fujimoto discloses calculating costs for a plurality of candidate trajectories (i.e. evaluating) and assigning the trajectory with the lowest cost, or the most appropriate, as the robot’s trajectory.
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Kakisaka to include the teachings of Fujimoto in order to optimize the robot’s motion plan.
Regarding Claim 2, Kakisaka does not explicitly disclose adding at least one candidate posture in order to set the multiple kinds of candidate postures and determining whether the robot is able to execute the candidate posture. However, Fujimoto discloses:
wherein the circuitry is further configured to: add at least one candidate posture in order to set the multiple kinds of candidate postures; and (“The trajectory generation unit 101 generates one or more trajectory candidates that the robot 200 can take in order to reach a predetermined target state (target position) from a predetermined start state.” [Page 3])
determine, for each of the at least one candidate posture, whether the robot is able to execute the candidate posture, and wherein the multiple kinds of candidate postures that are set include the candidate posture executable by the robot. (“The trajectory cost calculation unit 103 calculates a trajectory cost that is an index of the appropriateness of trajectory candidates…” [Page 3] and “As an example of appropriateness evaluation by the operator 900, an operation that the robot 902 can correctly accomplish the purpose is appropriate, and an operation that the robot 902 cannot complete the purpose or an unfavorable operation such as not securing sufficient clearance is inappropriate.” [Page 6])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Kakisaka to include the teachings of Fujimoto in order to optimize the robot’s motion plan.
Regarding Claim 3, Kakisaka does not explicitly disclose discarding candidate postures that are not executable by the robot. However, Fujimoto discloses:
wherein the circuitry is further configured to discard one or more of the multiple kinds of candidate postures that are not executable by the robot. (“The learning unit 109 changes the trajectory selection criterion of the trajectory selection criterion recording unit 104 so that the cost calculated by the trajectory cost calculation unit 103 matches the cost calculated by the evaluation interpretation unit 108. By repeating the increase / decrease in costs and learning, the trajectory selection criteria for the motion features that show a strong evaluation tendency are changed.” [Page 4])
The goal of Fujimoto is to optimize a manipulator’s motion plan by evaluating a cost based on an “appropriateness” of a series of candidate trajectories and following the trajectories that are deemed most appropriate. Page 6 paragraph 9 of Fujimoto discloses operations (i.e. trajectories) that the robot cannot complete are inappropriate- these operations would not be included (i.e. discarded) in the motion plan as they would increase the cost of the motion plan.
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Kakisaka to include the teachings of Fujimoto in order to optimize the robot’s motion plan.
Regarding Claim 4, Kakisaka does not explicitly disclose discarding candidate postures where the robot interferes with another object. However, Fujimoto discloses:
wherein the circuitry is further configured to discard one or more of the multiple kinds of candidate postures in which the robot interferes with another object, and the candidate posture executable by the robot includes at least one of the multiple kinds of candidate postures in which the robot does not interfere with the other object. (“As an example of appropriateness evaluation by the operator 900, an operation that the robot 902 can correctly accomplish the purpose is appropriate, and an operation that the robot 902 cannot complete the purpose or an unfavorable operation such as not securing sufficient clearance is inappropriate.” [Page 6])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Kakisaka to include the teachings of Fujimoto in order to optimize the robot’s motion plan.
Regarding Claim 5, Kakisaka does not explicitly disclose discarding candidate postures that do not have continuity with previous and subsequent postures. However, Fujimoto discloses:
wherein the circuitry is further configured to discard one or more of the multiple kinds of candidate postures having no continuity with previous and subsequent postures of the robot, and the candidate posture executable by the robot includes at least one of the multiple kinds of candidate postures in which the continuity is maintained. (“As an example of appropriateness evaluation by the operator 900, an operation that the robot 902 can correctly accomplish the purpose is appropriate, and an operation that the robot 902 cannot complete the purpose or an unfavorable operation such as not securing sufficient clearance is inappropriate.” [Page 6])
From the applicant’s specification, a non-continuous posture is a posture that the robot cannot transition between at least one previous posture or a subsequent posture (paragraph [0031]). An operation, based on a candidate trajectory, that the robot cannot complete for some reason (i.e. the robot colliding with an environmental object)can be interpreted as equivalent since the robot fails to move to the next posture in the planned trajectory to complete the operation. Similar to claim 3, the use of these candidate trajectories would increase the cost of the motion plan and, as a result, would not be used (i.e. discarded).
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Kakisaka to include the teachings of Fujimoto in order to optimize the robot’s motion plan.
Regarding Claim 6, Kakisaka discloses:
wherein the circuitry is further configured to: set the multiple kinds of candidate postures for each of a plurality of the connection areas corresponding to a plurality of the tasks; (“The connecting job generation unit 25 generates, between a plurality of consecutive unit jobs, a connecting job for moving the robot 3 from the end position of the previous unit job to the start position of the subsequent unit job. The connecting job is a collection of movement commands for moving the robot 3 from the end position of the previous unit job to the start position of the subsequent unit job.” [0066])
Kakisaka discloses postures of the robot in a connection area; see paragraph [0055] where there is disclosure of areas where connecting jobs are performed. However, Kakisaka does not explicitly disclose evaluating the operation program for each connection area, while changing the posture of the robot in the connection area and determining the robot’s postures from the plurality of candidate posture for each connection area. However, Fujimoto explicitly discloses:
evaluate the operation program, while changing the posture of the robot in the connection area among the multiple kinds of candidate postures for each of the plurality of connection areas; and determine, for each of the plurality of connection areas, one of the multiple kinds of candidate postures as the posture of the robot in the connection area. (“The trajectory cost calculation unit 103 receives the motion features extracted by the trajectory feature extraction unit 102 from the candidate trajectories generated by the trajectory generation unit 101. The trajectory cost calculation unit 103 calculates the appropriateness of the candidate trajectory as a quantitative numerical value by applying the trajectory selection criterion recorded in the trajectory selection criterion recording unit 104 to the input motion feature, and calculates this value.” [Page 3])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Kakisaka to include the teachings of Fujimoto in order to optimize the robot’s motion plan.
Regarding Claim 13, Kakisaka does not explicitly disclose simulating the operation program AND evaluating the operation program. However, Fujimoto discloses:
wherein the circuitry is further configured to repeatedly execute the operation program virtually on a virtual space while changing the posture of the robot in the connection area among the multiple kinds of candidate postures, and evaluate the operation program. (“The simulation process 1611 simulates the operation of the robot when the robot performs the trajectory calculated by the trajectory calculation unit 1605 in the real world. In the simulation, for example, the robot operation itself and the influence of the robot operation on a predetermined virtual physical environment are output as simulation results. In other words, the simulation is an event that is expected when the robot operates in the real world, such as the deviation between the trajectory calculated by the trajectory calculation unit 1605 and the trajectory in the simulation due to the disturbance that occurs in the robot, and the impact of the robot on the environment.” [Page 9])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Kakisaka to include the teachings of Fujimoto in order to optimize the robot’s motion plan.
Regarding Claim 18, Kakisaka discloses:
further comprising: the robot; (FIG. 1, robot 3) and a robot controller operating the robot (FIG. 3, robot control device 2) based on the generated operation program.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakisaka (US-20180281190) in view of Fujimoto (WO-2017134735), as applied to independent claim 1, and further in view of Kurtz (US-20200070340).
Regarding Claim 7, Kakisaka discloses approach and retreat postures; see paragraph [0055] where there is disclosure of an area where a connecting job is performed, this connecting job begins at the position where the first task ends (i.e. retreats from the first task) and ends where the second task beings (i.e. approaches the second task). However, Kakisaka does not explicitly disclose determining a combination of approach and retreat postures as the posture of the robot from multiple candidate approach and retreat postures. However, Fujimoto explicitly discloses:
determine a combination of an approach posture selected from the multiple kinds of candidate approach postures and a retreat posture selected from the multiple kinds of candidate retreat postures, as the posture of the robot. (“The trajectory cost calculation unit 103 receives the motion features extracted by the trajectory feature extraction unit 102 from the candidate trajectories generated by the trajectory generation unit 101. The trajectory cost calculation unit 103 calculates the appropriateness of the candidate trajectory as a quantitative numerical value by applying the trajectory selection criterion recorded in the trajectory selection criterion recording unit 104 to the input motion feature, and calculates this value.” [Page 3])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Kakisaka to include the teachings of Fujimoto in order to optimize the robot’s motion plan.
The combination above does not explicitly disclose setting multiple candidate approach and retreat postures of the robot, where the approach posture is the connection area where the robot approaches the task and the retreat posture is the connection area where the robot retreats from the task. However, Kurtz discloses:
wherein the circuitry is further configured to: set multiple kinds of candidate approach postures of the robot in an approach area that is the connection area where the robot approaches the task, and (“The robot manager may instruct the robot to move to a second estimated pre-task pose associated with performing the second assembly task. In response to the instruction to move to the second estimated pre-task pose, the robot may move along a first trajectory to move from a home pose to a second actual pre-task pose, where the first trajectory is determined by the computer-based model.” [0022]) multiple kinds of candidate retreat postures of the robot in a retreat area that is the connection area where the robot retreats from the task, as the multiple kinds of candidate postures; and (“In operation, the robot manager 100 determines assembly positions included in the one or more models 118 that are associated with the bolts 116, and/or, more generally, the assembly 104. For example, the robot manager 100 may determine estimated pre-task positions, estimated post-task positions, etc. The robot manager 100 determines trajectories (e.g., robot trajectories) including one or more joint states, waypoints, etc., based on the assembly positions. In some examples, a joint state may include at least one of one or more angles, one or more coordinates, etc., associated with a position of the end effector 108, a joint (e.g., a coupling point of two or more structural components of the robot 102), and/or, more generally, the robot 102.” [0031])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Kakisaka and Fujimoto to include the teachings of Kurtz in order to perform sequential tasks while follow a pre-determined trajectory.
Regarding Claim 8, Kakisaka does not explicitly disclose evaluating the operation program for the plurality of combinations of the multiple candidate approach and retreat postures. However, Fujimoto explicitly discloses:
wherein the circuitry is further configured to evaluate the operation program for a plurality of combinations of the multiple kinds of candidate approach postures and the multiple kinds of candidate retreat postures. (“The trajectory cost calculation unit 103 receives the motion features extracted by the trajectory feature extraction unit 102 from the candidate trajectories generated by the trajectory generation unit 101. The trajectory cost calculation unit 103 calculates the appropriateness of the candidate trajectory as a quantitative numerical value by applying the trajectory selection criterion recorded in the trajectory selection criterion recording unit 104 to the input motion feature, and calculates this value.” [Page 3])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Kakisaka to include the teachings of Fujimoto in order to optimize the robot’s motion plan.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakisaka (US-20180281190) in view of Fujimoto (WO-2017134735), as applied to independent claim 1, and further in view of Yi (US-20190240834).
Regarding Claim 9, Kakisaka discloses postures of the robot in a connection area; see paragraph [0055] where there is disclosure of an area where a connecting job is performed. However, Kakisaka does not explicitly disclose determining one candidate posture of the robot in the connection area from multiple kinds of candidate postures. However, Fujimoto explicitly discloses:
wherein the circuitry is further configured to determine one of the multiple kinds of candidate postures as the posture of the robot in the connection area (“The trajectory cost calculation unit 103 receives the motion features extracted by the trajectory feature extraction unit 102 from the candidate trajectories generated by the trajectory generation unit 101. The trajectory cost calculation unit 103 calculates the appropriateness of the candidate trajectory as a quantitative numerical value by applying the trajectory selection criterion recorded in the trajectory selection criterion recording unit 104 to the input motion feature, and calculates this value.” [Page 3])
Neither Kakisaka nor Fujimoto explicitly disclose determining multiple candidate postures based on the operating time of the robot. However, Yi discloses:
based on an operating time of the robot. (“Basic pickup time of the candidate robot to travel the shortest path is determined from a length of the shortest path and a walking speed of the candidate robot. Additional pickup time of the candidate robot to address a path problem in the shortest path is determined from the path condition information. And the basic pickup time of the candidate robot in the shortest path and the additional pickup time of the candidate robot in the shortest path are added to obtain the pickup time of the candidate robot.” [0055])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Kakisaka and Fujimoto to include the teachings of Yi in order to optimize the robot’s motion plan by accounting for time it takes for the robot to complete tasks.
Regarding Claim 10, Kakisaka discloses:
wherein the circuitry is further configured to: set the multiple kinds of candidate postures for each of a plurality of the connection areas corresponding to a plurality of the tasks including a first task and a second task; (“The robot operation command includes unit jobs and connecting jobs. A unit job is a job representing one basic operation command of the robot 3, in which a start position and an end position are defined. In this case, one basic operation command does not necessarily correspond to a single command (i.e., mnemonic) to be recognized and executed by the robot control device 2, but represents a unit that can be considered as being one related group of operations of the robot 3. A plurality of mnemonics may be included in one operation command, and it is apparent that a plurality of unit operations of the robot may be included in one operation command.” [0053])
in an air-cut area that is a physical range in which the air-cut path connecting the first task and the second task is set, set a plurality of candidate paths that are candidates of the air-cut path, based on the multiple kinds of candidate postures corresponding to the air-cut area; and (“A connecting job is an operation for handling a difference in the position (i.e., posture) of the robot 3 between unit jobs. More specifically, a connecting job is a collection of at least one movement command for moving (i.e., changing the posture of) the robot 3 from the end position of a previous unit job to the start position of a subsequent unit job.” [0055])
calculate the operating time of the robot for each of the plurality of candidate paths. (“The overall work time prediction unit 30 calculates, for the robot operation command stored in the robot operation command storage unit 1cf, the overall work time, which is the time required to execute the overall work flow, by adding up the time required to execute the unit jobs included in the robot operation command and the time required to execute the connecting jobs included in the robot operation command. The overall work time is the predicted value of the required time when the work is executed by the process system 200 in accordance with the overall work flow.” [0074])
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakisaka (US-20180281190) in view of Fujimoto (WO-2017134735) in view of Yi (US-20190240834), as applied to claim 9, and further in view of Kurtz (US-20200070340).
Regarding Claim 11, Kakisaka discloses:
wherein the plurality of connection areas include a retreat area that is the connection area where the robot retreats from the first task and an approach area that is the connection area in which the robot approaches the second task, and (“A connecting job is an operation for handling a difference in the position (i.e., posture) of the robot 3 between unit jobs. More specifically, a connecting job is a collection of at least one movement command for moving (i.e., changing the posture of) the robot 3 from the end position of a previous unit job to the start position of a subsequent unit job.” [0055])
Kakisaka discloses an area where a connecting job is performed, this connecting job begins at the position where the first task ends (i.e. retreats from the first task) and ends where the second task beings (i.e. approaches the second task).
The combination of Kakisaka and Fujimoto does not explicitly disclose calculating operating times of the robot in the plurality of candidate paths. However, Yi discloses:
for each of the plurality of candidate paths, calculate, as the operating time of the robot in the candidate path, a time from a start of a retreat operation that is an operation of moving from a posture of finishing the first task to the candidate retreat posture, to an end of an approach operation that is an operation of moving from the candidate approach posture to a posture of starting the second task. (“Basic pickup time of the candidate robot to travel the shortest path is determined from a length of the shortest path and a walking speed of the candidate robot. Additional pickup time of the candidate robot to address a path problem in the shortest path is determined from the path condition information. And the basic pickup time of the candidate robot in the shortest path and the additional pickup time of the candidate robot in the shortest path are added to obtain the pickup time of the candidate robot.” [0055])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Kakisaka and Fujimoto to include the teachings of Yi in order to optimize the robot’s motion plan by accounting for time it takes for the robot to complete tasks.
The combination above does not explicitly disclose setting multiple kinds of candidate retreat and approach postures. However, Kurtz discloses:
the circuitry is further configured to: set multiple kinds of candidate retreat postures of the robot in the retreat area and multiple kinds of candidate approach postures of the robot in the approach area as the multiple kinds of candidate postures; and (“The robot manager may instruct the robot to move to a second estimated pre-task pose associated with performing the second assembly task. In response to the instruction to move to the second estimated pre-task pose, the robot may move along a first trajectory to move from a home pose to a second actual pre-task pose, where the first trajectory is determined by the computer-based model.” [0022]) multiple kinds of candidate retreat postures of the robot in a retreat area that is the connection area where the robot retreats from the task, as the multiple kinds of candidate postures; and (“In operation, the robot manager 100 determines assembly positions included in the one or more models 118 that are associated with the bolts 116, and/or, more generally, the assembly 104. For example, the robot manager 100 may determine estimated pre-task positions, estimated post-task positions, etc. The robot manager 100 determines trajectories (e.g., robot trajectories) including one or more joint states, waypoints, etc., based on the assembly positions. In some examples, a joint state may include at least one of one or more angles, one or more coordinates, etc., associated with a position of the end effector 108, a joint (e.g., a coupling point of two or more structural components of the robot 102), and/or, more generally, the robot 102.” [0031])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the above combination to include the teachings of Kurtz in order to perform sequential tasks while follow a pre-determined trajectory.
Regarding Claim 12, the combination of Kakisaka and Fujimoto fail to disclose selecting a candidate path with the shortest operating time as the air-cut path. However, Yi discloses:
wherein the circuitry is further configured to select a candidate path having a shortest operating time among the plurality of candidate paths as the air- cut path, and select the candidate path corresponding to the air-cut path. (“For example, if there are several paths by which travel directions meet the accessibility from the location of the candidate robots to the pickup location, without obstacles, and without congestion, the shortest path will be selected from the several paths.” [0053])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Kakisaka and Fujimoto to include the teachings of Yi in order to optimize the robot’s motion plan by accounting for time it takes for the robot to complete tasks.
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakisaka (US-20180281190) in view of Fujimoto (WO-2017134735), as applied to claim 1, and further in view of Kojima (US-20180194009).
Regarding Claim 14, the combination of Kakisaka and Fujimoto does not explicitly disclose acquiring teaching postures of the robot and setting multiple postures within a physical range base on the teaching posture. However, Kojima discloses:
wherein the circuitry is further configured to: acquire a teaching posture of the robot in the connection area; and set the multiple kinds of candidate postures within a physical range based on the teaching posture. (“The robot control section 375 generates the continuous path trajectory based on the first teaching point thus calculated, and each of one or more second teaching points represented by the teaching point first information retrieved from the storage section 32. The robot control section 375 makes the robot 20 perform the first operation based on the continuous path trajectory thus generated.” [0120])
Kojima discloses generating a continuous path trajectory to connect various teaching points. The connection paths between teaching points contains various postures the robot can physically meet, otherwise the path would not be continuous. Each teaching point containing information detailing the robot’s posture, see Kojima [0087].
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Kakisaka and Fujimoto to include the teachings of Kojima in order to create the robot’s motion plan using teaching point methods.
Regarding Claim 15, the combination of Kakisaka and Fujimoto does not explicitly disclose adding candidate postures for each step width based on the teaching posture. However, Kojima discloses:
wherein the circuitry is further configured to add the candidate posture for each given step width based on the teaching posture in order to set the multiple kinds of candidate postures. (FIG. 11, see evenly spaced teaching points PT)
The applicant defines a step width as an interval between two adjacent candidate postures defined by a distance of angle (see specification [0026]). Kojima discloses placing teaching points with a certain distance interval between them.
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Kakisaka and Fujimoto to include the teachings of Kojima in order to create the robot’s motion plan using teaching point methods.
Regarding Claim 16, the combination of Kakisaka and Fujimoto does not explicitly disclose adding two or more candidate postures so as the sandwich the teaching posture. However, Kojima discloses:
wherein the circuitry is further configured to add two or more of candidate postures so as to sandwich the teaching posture, in order to set the multiple kinds of candidate postures. (FIG. 10, S260-S360)
Kojima discloses generating continuous path trajectories between the first teaching point and subsequent second teaching points. Each trajectory generated between subsequent teaching points are thus ‘sandwiched’ between teaching points.
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Kakisaka and Fujimoto to include the teachings of Kojima in order to create the robot’s motion plan using teaching point methods.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakisaka (US-20180281190) in view of Fujimoto (WO-2017134735), as applied to claim 1, and further in view of Kayani (US-20110301741).
Regarding Claim 17, Kayani discloses:
wherein the circuitry is further configured to set the multiple kinds of candidate postures along one degree of freedom around a reference axis intersecting with a to-be-processed surface of a workpiece processed by the robot. (FIG. 1e, “As shown in FIG. 1e, the co-located TCP of the robot and workpiece (R, W) is aligned to the tool TCP T by the robot arm 102 in order to start the operation in the correct place. The computer 12 notifies the computer 16 that the workpiece is in position. The tool then undertakes a manufacturing operation on the workpiece 10 under the control of the computer 16.” [0055])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Kakisaka and Fujimoto to include the teachings of Kayani in order to optimize the robot’s motion plan by reducing the amount of movement’s the robot needs to make to reach a workpiece.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664